                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

PERRY CLINE, on behalf of himself
and all others similarly situated,
                       Plaintiff,

                                                    Civil Action No. 6:17-cv-313-JAG


SUNOCO,INC.(R&M), and,
SUNOCO PARTNERS MARKETING
& TERMINALS, L.P.,
                       Defendants.


                                           OPINION


       Perry Cline owns a royalty interest in oil wells in Oklahoma. Sunoco, Inc.(R&M), and

Sunoco Partners Marketing & Terminals, L.P.("Sunoco"), purchase oil from those wells, sell the

oil, and, pursuant to Oklahoma law, pay Cline proceeds from those sales. Under Oklahoma law,

when Sunoco pays the proceeds late, it must also pay statutory interest. Cline has sued Sunoco

for not paying him statutory interest when Sunoco pays the late proceeds. Cline seeks to

maintain a class action on behalf of those to whom Sunoco paid production proceeds late and did

not pay statutory interest.

        To support his motion for class certification, Cline has offered the testimony and expert

reports of Barbara A. Ley, a certified public accountant. Ley has developed a model by which

she says that she can identify the individual class members and calculate class-wide damages

using information from Sunoco's business records. Sunoco has moved to exclude Ley's reports

and testimony for the purposes of the class certification motion. Because Ley's testimony and

expert reports are admissible, the Court will deny the defendant's motion to exclude.
